Exhibit 10-d

 

Confidential treatment has been requested for this document.  Redacted content
has been indicated with [***].  The confidential portions that have been omitted
have been filed separately with the Securities and Exchange Commission.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT, (“Agreement”) dated as of May 5, 2003, is
made and entered into between ADC Telecommunications, Inc., a Minnesota
corporation (“EMPLOYER” or “ADC”) and DILIP SINGH, an individual resident of the
state of Connecticut. (“EXECUTIVE”).

 

1.             Employment. EMPLOYER hereby employs EXECUTIVE, and EXECUTIVE
accepts such employment and agrees to perform services for EMPLOYER or any
affiliate of EMPLOYER (collectively, the “EMPLOYER Affiliates”), for the period
and upon the other terms and conditions set forth in this Agreement.

 

2.             Term.  The term of this Agreement and EXECUTIVE’s employment
hereunder (the “Term”) shall commence as of May 12, 2003 and extend for a
continuous period ending on the last day of the month in which falls the
two-year anniversary of the commencement of this Agreement, unless this
Agreement and EXECUTIVE’s employment hereunder is terminated at an earlier date
in accordance with Section 6 of this Agreement.  If EMPLOYER and EXECUTIVE
mutually agree to extend EXECUTIVE’s employment beyond the Term, EXECUTIVE, to
the extent permitted by law, shall then be an employee-at-will and, except as
otherwise specifically provided herein, the terms and conditions of this
Agreement shall no longer be in effect.

 

3.             Position and Duties.

 

3.01         Service with EMPLOYER.  EXECUTIVE agrees to serve as ADC Vice
President — President Software Systems Business Unit (“SSB”), and to perform
such duties, as EXECUTIVE’s then immediate supervisor shall assign to EXECUTIVE
from time to time.  EXECUTIVE acknowledges and agrees that, from time to time,
EXECUTIVE may be required to perform duties with respect to one or more EMPLOYER
Affiliates.

 

3.02         Performance of Duties; Absence of Conflicts.  EXECUTIVE agrees to
serve EMPLOYER faithfully and to the best of EXECUTIVE’s ability and to devote
EXECUTIVE’s full time, attention and efforts to the business and affairs of
EMPLOYER during the term of EXECUTIVE’s employment.  EXECUTIVE hereby confirms
that EXECUTIVE is under no contractual commitments inconsistent with EXECUTIVE’s
obligations set forth in this Agreement and that, during the term of this
Agreement, EXECUTIVE will not render or perform any services for any other
corporation, firm, entity or person which are inconsistent with the provisions
of this Agreement or which would present a conflict of interest or otherwise
impair EXECUTIVE’s ability to perform EXECUTIVE’s duties hereunder.  EXECUTIVE
also agrees that he will at all times comply with applicable policies of
EMPLOYER regarding conflicts of interest, including but not limited to
EMPLOYER’s Business Conduct Policy addressing Conflicts of Interest and any
other similar policy as may be implemented or amended by EMPLOYER from time to
time.

 

4.             Consideration.

 

4.01         Base Salary.  As base compensation for all services to be rendered
by EXECUTIVE under this Agreement during the Term, EMPLOYER shall pay to
EXECUTIVE an annualized salary of $300,000.  EXECUTIVE’s salary shall be paid in
accordance with Employer’s normal payroll procedures and policies, as such
procedures and policies may be modified from time to time.

 

 

1

--------------------------------------------------------------------------------


 

4.02         Management Incentive Compensation.  During the Term, EXECUTIVE
shall be eligible to participate in any Management Incentive Plan (“MIP”),
EMPLOYER establishes for any fiscal year, according to the targets and goals,
and the terms and conditions EMPLOYER establishes to govern the MIP for that
fiscal year.  For the fiscal year 2003 MIP, EXECUTIVE’s potential incentive
under the MIP Plan will be targeted at not less than fifty-five percent (55%) of
EXECUTIVE’s prorated base salary earned during the remainder of fiscal year
2003.   EXECUTIVE’s participation in the MIP plan for fiscal year 2003 shall be
pro rated from EXECUTIVE’s start date and MIP payments are subject to
achievement of the performance goals established under the MIP Plan.

 

4.03         Special Incentive Bonus for Fiscal Year 2003 Performance.  For
Fiscal Year 2003 (FY03) only, EXECUTIVE shall be eligible to receive (i) a
Special Incentive Bonus of $30,000 if SSB achieves or exceeds third quarter FY03
results of Operating Income of $2.9 Million and Net Sales of $35 Million; and
(ii) a separate Special Incentive Bonus of $30,000 if SSB achieves or exceeds
fourth quarter FY03 results of Operating Income of $6.5 Million and Net Sales of
$42 Million.

 

4.04         Employment Hiring Bonus.  In consideration for EXECUTIVE entering
into this Agreement, EXECUTIVE will be paid the sum of $115,000 as an employment
hiring bonus.  Such payment will be made as soon as administratively feasible
following commencement of the Term of this Agreement.  

 

4.05         Participation in Benefits.  During the term of EXECUTIVE’s
employment by EMPLOYER, EXECUTIVE shall be entitled to participate in the
employee benefits offered generally by EMPLOYER to its employees, to the extent
that EXECUTIVE’s position, tenure, salary, health, and other qualifications make
EXECUTIVE eligible to participate.  EXECUTIVE’s participation in such benefits
shall be subject to the terms of the applicable plans, as the same may be
amended from time to time.  EMPLOYER does not guarantee the adoption or
continuance of any particular employee benefit during EXECUTIVE’s employment,
and nothing in this Agreement is intended to, or shall in any way restrict the
right of EMPLOYER, to amend, modify or terminate any of its benefits during the
term of EXECUTIVE’s employment.

 

                4.06         Stock Options.

 

(i)            In consideration for EXECUTIVE’s entering into this Agreement,
and in consideration for EXECUTIVE’s willingness to be bound by the provisions
of Section 7 of this Agreement, ADC shall grant to EXECUTIVE an option to
purchase up to two hundred fifty thousand (250,000) shares of ADC’s common
stock, in accordance with the terms of the ADC Telecommunications, Inc. Global
Stock Incentive Plan, (“Global Stock Plan”), and a stock option agreement to be
entered into by EXECUTIVE.   Such option shall be granted effective May 30, 2003
and the exercise price shall be based on the fair market value as of the date of
the grant in accordance with the Global Stock Plan and ADC’s practices. 
Further, such option shall be a nonqualified stock option subject to vesting and
other terms and conditions set forth in the Global Stock Plan and stock option
agreement.

 

(ii)           EXECUTIVE will also be eligible to participate in Employer’s
Global Stock Plan.  Any options awarded under this Section 4.06 will be subject
to the sole discretion of the Compensation Committee and made in accordance with
the terms of Employer’s Global Stock Plan, as the same may be amended from time
to time, and pursuant to a stock option agreement to be entered into by
EXECUTIVE.

 

2

--------------------------------------------------------------------------------


 

4.07         Expenses.  In accordance with Employer’s normal policies for
expense reimbursement, EMPLOYER will reimburse EXECUTIVE for all reasonable and
necessary expenses incurred by EXECUTIVE in the performance of EXECUTIVE’s
duties as an employee of EMPLOYER, subject to the terms and conditions of
Employer’s policies and procedures regarding reimbursement of travel and other
expenses.

 

4.08         Executive Perquisites.  EXECUTIVE will be eligible to receive any
Executive perquisites that EMPLOYER may from time to time deem are appropriate
and administratively feasible to provide to EMPLOYER Executives who are similar
in position, title and duties to EXECUTIVE.  At present, the monetary perquisite
for which EXECUTIVE is eligible is the annual sum of $10,000, which presently is
paid periodically in conjunction with ordinary payroll practices.

 

5.   Employment Policies and Requirements.

 

5.01         Confidential Information/Intellectual Property; Other Employment
Policies.  As a condition precedent to EMPLOYER’S hiring of EXECUTIVE and
EMPLOYER’S performance of its obligations hereunder, EXECUTIVE shall execute and
deliver to EMPLOYER the Employee Invention, Copyright and Trade Secret Agreement
in the form attached hereto as Exhibit A (the “Employee Invention Agreement”).

 

5.02         Other Employments Policies.  EXECUTIVE shall comply with all of the
applicable policies generally in effect for employees of EMPLOYER or any
applicable EMPLOYER Affiliate for which EXECUTIVE performs services, including
without limitation, Employer’s Code of Business Conduct and related policies, as
the same may be amended from time to time.

 

5.03         Securities Law Compliance.  EXECUTIVE acknowledges that as an
employee of ADC, he will be subject to certain restrictions on trading in the
securities of ADC, including without, limitation restrictions under EMPLOYER’S
Policy on Trading in ADC Securities and restrictions under applicable securities
laws.   EXECUTIVE also acknowledges that he may be deemed to be an Executive
officer within the meaning of U.S. Federal Securities Law.  In such case,
EMPLOYER and EXECUTIVE will be subject to additional disclosure obligations and
restrictions on certain activities with respect to EXECUTIVE’s compensation and
transactions in ADC securities.

 

6.                                       Termination.

 

6.01         Termination Due to Executive’s Death or Total Disability. 
EXECUTIVE’s employment pursuant to this Agreement shall terminate automatically
prior to the expiration of the Term in the event of EXECUTIVE’s death or
EXECUTIVE’s total disability which results in EXECUTIVE’s inability to perform
the essential functions of Executive’s position, with or without reasonable
accommodation, provided EXECUTIVE has exhausted Executive’s entitlement to any
applicable leave.

 

6.02         Termination by EMPLOYER for Cause.  EXECUTIVE’s employment pursuant
to this Agreement shall terminate prior to the expiration of the Term in the
event EMPLOYER shall determine, in its sole discretion, that there is “cause” to
terminate EXECUTIVE’s employment, which shall include any of the following:

 

(i)          EXECUTIVE’s breach of any contractual obligation to EMPLOYER or any
EMPLOYER Affiliate under the terms of this Agreement, the Employee

 

3

--------------------------------------------------------------------------------


 

Invention Agreement or any other agreement between EXECUTIVE and EMPLOYER or any
EMPLOYER Affiliate, or of any fiduciary duty to EMPLOYER or any EMPLOYER
Affiliate;

 

(ii)         EXECUTIVE’s conviction of any crime involving moral turpitude or
any felony;

 

(iii)        EXECUTIVE’s failure to carry out any reasonable directive of
EMPLOYER or any EMPLOYER Affiliate;

 

(iv)        EXECUTIVE’s embezzlement of funds of EMPLOYER or any EMPLOYER
Affiliate;

 

(v)         Any failure by EXECUTIVE to comply with Employer’s Code of Business
Conduct or policies, or, as applicable, any EMPLOYER Affiliate; or

 

(vi)        The willful and continued failure by EXECUTIVE to perform his duties
or gross and willful misconduct including, but not limited to, wrongful
appropriation of funds; or

 

(vii)       A demonstrated lack of commitment of EXECUTIVE to EMPLOYER, or
conduct by EXECUTIVE which is detrimental to EMPLOYER; provided that, EXECUTIVE
shall have thirty (30) days to cure any such lack of commitment or detrimental
conduct after EMPLOYER provides EXECUTIVE written notice of the actions or
omissions constituting the lack of commitment or detrimental conduct.

 

 

6.03  Involuntary Termination by EMPLOYER without Cause.  EMPLOYER may terminate
EXECUTIVE’s employment at any time prior to the expiration of the Term for any
reason, and without notice.  If EMPLOYER terminates this Agreement without cause
as defined in section 6.02 prior to the expiration of the Term, then EXECUTIVE
shall be entitled to receive a lump sum payment of $300,000, provided that
EXECUTIVE signs a general waiver and release of claims in a form acceptable to
ADC.

 

                6.04         Termination by Executive’s Written Notice before
Expiration of Term.  EXECUTIVE may terminate this Agreement at any time during
the Term by giving 60 days written notice thereof to Employer’s Chief Executive
Officer.  If EXECUTIVE terminates this agreement, EXECUTIVE shall not be
entitled to any further payments under this Agreement except as have been earned
or are owing to EXECUTIVE under the terms of this Agreement as of the date of
EXECUTIVE’s termination under this section 6.04.  Upon notice of such
termination by EXECUTIVE, EMPLOYER may at its option elect to have EXECUTIVE
cease to provide services immediately and without any further obligation to Pay
EXECUTIVE any compensation not owed as of the effective date of EXECUTIVE’s
termination.

 

6.05         Effect of Termination.  For avoidance of doubt, if the termination
of EXECUTIVE’s employment occurs sooner than the end of the Term specified in
Section 2, the “Term,” as used herein, shall end on the date of such termination
of employment.  Notwithstanding any termination of EXECUTIVE’s employment with
EMPLOYER, EXECUTIVE, in consideration of EXECUTIVE’s employment hereunder to the
date of such termination, shall remain bound by the provisions of this Agreement
which specifically relate to periods, activities or obligations upon or
subsequent to the termination of

 

4

--------------------------------------------------------------------------------


 

EXECUTIVE’s employment, including, but not limited to, the covenants contained
in Section 7 hereof and the Employee Invention Agreement.

 

In the event that EXECUTIVE’s employment terminates due to EXECUTIVE’s death or
total disability, or EMPLOYER terminates EXECUTIVE’s employment in accordance
with Section 6.02, above, EXECUTIVE shall not be entitled to receive any further
compensation under the provisions of this Agreement after the date of such
termination, subject to applicable law.

 

Notwithstanding any other provision in this Agreement, should EXECUTIVE’s
employment be terminated for any reason, EXECUTIVE will not earn and will have
no right to receive any compensation except as expressly provided in this
Agreement or in the terms and conditions of an EMPLOYER compensation plan or
program referenced herein.

 

6.06         Surrender of Records and Property.  Upon termination of EXECUTIVE’s
employment with EMPLOYER, EXECUTIVE shall deliver promptly to EMPLOYER all
EMPLOYER property, including net access cards, and all records, manuals, books,
blank forms, documents, letters, memoranda, notes, notebooks, reports, computer
disks, computer software, computer programs (including source code, object code,
on-line files, documentation, testing materials and plans and reports), designs,
drawings, formulae, data, tables or calculations or copies thereof, which are
the property of EMPLOYER or any EMPLOYER Affiliate or which relate in any way to
the business, products, practices or techniques of EMPLOYER or any EMPLOYER
Affiliate, and all other property, trade secrets and confidential information of
EMPLOYER or any EMPLOYER Affiliate, including, but not limited to, all tangible,
written, graphical, machine readable and other materials (including all copies)
which in whole or in part contain any trade secrets or confidential information
of EMPLOYER or any EMPLOYER Affiliate which in any of these cases are in
EXECUTIVE’s possession or under EXECUTIVE’s control.

 

 

7.             Noncompetition.

 

7.01         Agreement Not to Compete.  In consideration of the above-described
financial and other benefits EXECUTIVE will receive as a result of the Business
Agreement, and in consideration of Employer’s hiring of EXECUTIVE and
EXECUTIVE’s employment hereunder, EXECUTIVE agrees that, during the “Restricted
Period” (as hereinafter defined), EXECUTIVE shall not, directly or indirectly,
engage in any “Competing Business Activity” (as hereinafter defined), in any
manner or capacity (e.g., as an advisor, principal, agent, partner, officer,
director, shareholder, employee, member of any association or otherwise).  As
used in this Agreement, “Restricted Period” shall mean the period beginning on
the date EXECUTIVE commences employment under this agreement and continuing for
one (1) year following EXECUTIVE’s employment termination date, regardless of
reason for termination.  As used in this Agreement, “Competing Business
Activity” shall mean any business activities that are competitive with the
business conducted by EMPLOYER in which EXECUTIVE participated or, as
applicable, the EMPLOYER Affiliate(s) for which EXECUTIVE performed services, at
or prior to the date of the termination of EXECUTIVE’s employment with such
entities. [***]

 

--------------------------------------------------------------------------------

[***]                   Confidential material has been omitted.  The
confidential portions that have been omitted have been filed separately with the
Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

7.02         Geographical Extent of Covenant.  The obligations of EXECUTIVE
under this Section 7 shall apply to all markets, domestic or foreign, in which:
(a) EMPLOYER or, as applicable, the EMPLOYER Affiliate(s) for which EXECUTIVE
performed services, operates during the term of the Restricted Period; and (b)
EMPLOYER or, as applicable, the EMPLOYER Affiliate(s) for which EXECUTIVE
performed services, have plans to enter at the time of the termination of
EXECUTIVE’s employment with EMPLOYER or, as applicable, any EMPLOYER Affiliate.

 

7.03         Limitation on Covenant.  Ownership by EXECUTIVE, as a passive
investment, of less than one percent (1%) of the outstanding shares of capital
stock of any corporation listed on a national securities exchange or publicly
traded in the over-the-counter market shall not constitute a breach of this
Section 7.

 

7.04         Nonsolicitation; Non-hire and Noninterference.  During the
Restricted Period, EXECUTIVE shall not (a) induce or attempt to induce any
employee of EMPLOYER or any EMPLOYER Affiliate to leave the employ of EMPLOYER
or such EMPLOYER Affiliate, or in any way interfere adversely with the
relationship between any such employee and EMPLOYER or such EMPLOYER Affiliate;
(b) induce or attempt to induce any employee of EMPLOYER or any EMPLOYER
Affiliate to work for, render services to, provide advice to, or supply
confidential business information or trade secrets of EMPLOYER or any EMPLOYER
Affiliate to any third person, firm or corporation; (c) employ, or otherwise pay
for services rendered by, any employee of EMPLOYER or any EMPLOYER Affiliate in
any business enterprise with which EXECUTIVE may be associated, connected or
affiliated; or (d) induce or attempt to induce any customer, supplier, licensee,
licensor or other business relation of EMPLOYER or any EMPLOYER Affiliate to
cease doing business with EMPLOYER or such EMPLOYER Affiliate, or in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor or other business relation and EMPLOYER or such EMPLOYER Affiliate.

 

7.05         Indirect Competition or Solicitation.  EXECUTIVE agrees that,
during the Restricted Period, EXECUTIVE will not, directly or indirectly,
assist, solicit or encourage any employee of EMPLOYER or EMPLOYER Affiliate, or
any other person in carrying out, directly or indirectly, any activity that
would be prohibited by the provisions of this Section 7 if such activity were
carried out by EXECUTIVE, either directly or indirectly.

 

7.06         Notification of Employment.  If at any time during the Restricted
Period EXECUTIVE accepts new employment or becomes affiliated with a third
party, EXECUTIVE shall immediately notify EMPLOYER of the identity and business
of the new Employer or affiliation.  Without limiting the foregoing, EXECUTIVE’s
obligation to give notice under this Section 7.06 shall apply to any business
ventures in which EXECUTIVE proposes to engage, even if not with a third-party
Employer (such as, without limitation, a joint venture, partnership or sole
proprietorship).  EXECUTIVE hereby consents to Employer’s notification to any
such new Employer or business venture of the terms of this Agreement.

 

8.             Exhibit B.  The Provisions of the attached Exhibit B are
incorporated herein by this reference and made a part of this Agreement.

 

6

--------------------------------------------------------------------------------


 

9.             Miscellaneous.

 

9.01         Governing Law and Venue Selection.  This Agreement is made under
and shall be governed by and construed in accordance with the laws of the State
of Minnesota without regard to conflicts of laws principles thereof, of any of
the United States of America, or of any other country, province or city.  The
parties agree that any litigation in any way relating to this Agreement or to
EXECUTIVE’s employment by EMPLOYER, including but not limited to the termination
of this Agreement or EXECUTIVE’s employment, will be venued in the State of
Minnesota, Hennepin County District Court, or the United States District Court
for the District of Minnesota.  EXECUTIVE and EMPLOYER hereby consent to the
personal jurisdiction of these courts and waive any objection that such venue is
inconvenient or improper.

 

9.02         Prior Agreements.  This Agreement (including other agreements
specifically mentioned in this Agreement) contains the entire agreement of the
parties relating to the employment of EXECUTIVE by EMPLOYER and the other
matters discussed herein and supersedes all prior promises, contracts,
agreements and understandings of any kind, whether express or implied, oral or
written, with respect to such subject matter, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement which are not set forth herein or in the other agreements
mentioned herein.

 

9.03         Withholding Taxes.  EMPLOYER or any EMPLOYER Affiliate, as
applicable, may take such action as it deems appropriate to insure that all
applicable federal, state, city and other payroll, withholding, income or other
taxes (“Taxes”) arising from any compensation, benefits or any other payments
made pursuant to this Agreement, or any other contract, agreement or
understanding which relates, in whole or in part, to EXECUTIVE’s employment with
EMPLOYER or any EMPLOYER Affiliate, are withheld or collected from EXECUTIVE. 
In connection with the foregoing, EXECUTIVE agrees to notify EMPLOYER promptly
upon entering into any contract, agreement or understanding relating to
EXECUTIVE’s employment with EMPLOYER or any EMPLOYER Affiliate (other than this
Agreement and those agreements expressly provided for herein) and also to notify
EMPLOYER promptly of any payments or benefits paid or otherwise made available
pursuant to any such agreements.

 

9.04         Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing and signed by EXECUTIVE and EMPLOYER.

 

9.05         No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived, and shall not constitute a waiver
of such term or condition for the future or as to any act other than as
specifically set forth in the waiver.

 

9.06         Assignment.  This Agreement shall not be assignable, in whole or in
part, by any party without the written consent of the other party, except that
EMPLOYER may, without the consent of EXECUTIVE, assign its rights and
obligations under this Agreement to any EMPLOYER Affiliate or to any
corporation, firm or other business entity with or into which EMPLOYER may merge
or consolidate, or to which EMPLOYER may sell or transfer all or substantially
all of its assets, or of which 50% or more of the equity

 

7

--------------------------------------------------------------------------------


 

investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, EMPLOYER.  After any such assignment by EMPLOYER,
EMPLOYER shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be EMPLOYER for the purposes of all
provisions of this Agreement including this Section 9.06.  [***]

 

9.07         Injunctive Relief.  EXECUTIVE acknowledges and agrees that the
services to be rendered by EXECUTIVE hereunder are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of Sections 5, 6.06 or 7 hereof or of the Employee Invention
Agreement would be highly injurious to EMPLOYER and/or to any EMPLOYER Affiliate
and that it would be extremely difficult to compensate EMPLOYER and/or any
EMPLOYER Affiliate fully for damages for any such violation.  Accordingly,
EXECUTIVE specifically agrees that EMPLOYER or any EMPLOYER Affiliate, as the
case may be, shall be entitled to temporary and permanent injunctive relief to
enforce the provisions of Sections 5, 6.06 and 7 hereof, and the Employee
Invention Agreement and that such relief may be granted without the necessity of
proving actual damages and without necessity of posting any bond.  This
provision with respect to injunctive relief shall not, however, diminish the
right of EMPLOYER or any EMPLOYER Affiliate to claim and recover damages, or to
seek and obtain any other relief available to it at law or in equity, in
addition to injunctive relief.

 

9.08         Severability.  To the extent any provision of this Agreement shall
be determined to be invalid or unenforceable in any jurisdiction, such provision
shall be deemed to be deleted from this Agreement as to such jurisdiction only,
and the validity and enforceability of the remainder of such provision and of
this Agreement shall be unaffected.  In furtherance of and not in limitation of
the foregoing, EXECUTIVE expressly agrees that should the duration of,
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid or enforceable under applicable
law in a given jurisdiction, then such provision, as to such jurisdiction only,
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered.  EXECUTIVE acknowledges the uncertainty of
the law in this respect and expressly stipulates that this Agreement shall be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law
in each applicable jurisdiction.

 

--------------------------------------------------------------------------------

[***]              Confidential material has been omitted.  The confidential
portions that have been omitted have been filed separately with the Securities
and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.

 

 

EMPLOYER

 

 

 

By

/s/ Laura N. Owen

 

Name:

Laura N. Owen

 

Title:

Vice President, Human Resources

 

 

 

EXECUTIVE

 

 

 

/s/Dilip Singh

5/5/03

 

NAME

 (Dilip Singh)

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION, INVENTION and CONFIDENTIALITY AGREEMENT

 

In consideration of my employment by ADC Telecommunications, Inc. (hereafter
referred to as “the Company”), and the compensation received by me from the
Company from time to time, I hereby agree to the following terms of this
Proprietary Information, Invention and Confidentiality Agreement (hereafter
referred to as “Agreement”):

 

1.               Definitions:

 

a.               As used in this Agreement, “ADC Telecommunications, Inc.” and
“Company” refer to ADC Telecommunications, Inc. and each of its subsidiaries.  I
recognize and agree that my obligations under this Agreement and all terms of
this Agreement apply to me regardless of whether I am employed by or work for
ADC Telecommunications, Inc. or any subsidiary or affiliated company of ADC
Telecommunications, Inc.  Furthermore, I understand and agree that the terms of
this Agreement will continue to apply to me even if I transfer at some time from
one subsidiary or affiliate of the Company to another.

 

b.              I understand that the Company possesses and will possess
Proprietary Information, which is important to its business.  For purposes of
this Agreement, “Proprietary Information” is information that was developed,
created, or discovered by or on behalf of the Company, or which became or will
become known by, or was or is conveyed to the Company, which has commercial
value in the Company’s business.  “Proprietary Information” includes, but is not
limited to, software programs, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions (whether patentable or not), works of authorship, formulas, business
and product development plans, customer lists, terms of compensation and
performance levels of Company employees, and other information concerning the
Company’s actual or anticipated business, research or development, or which is
received in confidence by or for the Company from any other person.  I
understand that my employment creates a relationship of confidence and trust
between me and the Company with respect to Proprietary Information.

 

c.               I understand that the Company possesses or will possess
“Company Documents and Materials” which are important to its business.  For
purposes of this Agreement, “Company Documents and Materials” are documents or
other media or tangible items that contain or embody Proprietary Information or
any other information concerning the business, operations or plans of the
Company, whether such documents, media or items have been prepared by me or by
others.  “Company Documents and Materials” include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, tapes or printouts, sound recordings and other printed,
typewritten or handwritten documents, sample products, prototypes and models.

 

2.               Confidentiality and Assignment.  All Proprietary Information,
including but not limited to all patents, patent rights, copyrights, trade
secret rights, trademark rights and other rights (including, without limitation,
intellectual property rights) anywhere in the world in connections therewith
shall be the sole property of the Company.  I hereby assign to the Company any
and all rights, title and interest I may have or acquire in such Proprietary
Information.  At all times, both during my employment by the Company and after
its termination, I will keep in confidence and trust and will not use or
disclose any Proprietary Information or anything relating to it (or any
information of a third party if disclosed to the Company by such third party in
confidence), without the prior written consent of an officer of the Company,
except as my be necessary in the ordinary course

 

10

--------------------------------------------------------------------------------


 

of performing my duties to the Company.

 

3.               Written Records and Company Documents.  I agree to make and
maintain adequate and current written records, in a form specified by the
Company, of all inventions, trade secrets and works of authorship assigned or to
be assigned to the Company pursuant to this Agreement.  All Company Documents
and Materials shall be the sole property of the Company.  I agree that during my
employment by the Company, I will not remove any Company Documents and Materials
from the business premises of the Company or deliver any Company Documents and
Materials to any person or entity outside the company, except as I am required
to do in connection with performing the duties of my employment.   I further
agree that, immediately upon the termination of my employment by me or by the
Company for any reason, or during my employment if so requested by the Company,
I will return all Company Documents and Materials, apparatus, equipment and
other physical property, or any reproduction of such property, excepting on (i)
my personal copies of records relating to my compensation; (ii) my personal
copies of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of the Agreement.

 

4.               Disclosure of Inventions.  I will promptly disclose in writing
to my immediate supervisor, or to such other person designated by the Company,
all “Inventions,” which includes, without limitation, all software programs or
subroutines, source or object code, algorithms, improvements, inventions, works
of authorship, trade secrets, technology, designs, formulas, ideas, processes,
techniques, know-how and data, whether or not patentable, made or discovered or
conceived or reduced to practice or developed by me, either alone or jointly
with others, during the term of my employment.  I will also disclose to the
President of the Company all Inventions made, discovered, conceived, reduced to
practice, or developed by me within six (6) months after the termination of my
employment with the Company which resulted, in whole or in part, from my prior
employment by the Company.  Such disclosures shall be received by the Company in
confidence (to the extent such Inventions are not assigned to the Company
pursuant to paragraph (5) below) and do not extend the assignment made in
paragraph (5) below.

 

5.               Inventions Property of Company.  I agree that all inventions
which I make, discover, conceive, reduce to practice or develop (in whole or in
part, either alone or jointly with others) during my employment shall be the
sole property of the Company to the maximum extent permitted by applicable law. 
Appendix A to this Agreement provides notice and a summary of applicable state
laws in the U.S.

 

This assignment shall not extend to Inventions, the assignment of which is
prohibited by applicable law, including but not limited to those summarized in
Appendix A.

 

6.               Other Rights of Company.  The Company shall be the sole owner
of all patents, patent rights, copyrights, trade secret rights, trademark rights
and all other intellectual property or other rights in connection with
Inventions that are the sole property of the Company.  I further acknowledge and
agree that such Inventions, including, without limitation, any computer
programs, programming documentation, and other works of authorship, are “works
made for hire” for purposes of the Company’s rights under copyright laws.  I
hereby assign to the Company any and all rights, title and interest I may have
or acquire in such Inventions.  If in the course of my employment with the
Company, I incorporate into a Company product, process or machine a prior
Invention owned by me or in which I have interest, the Company is hereby granted
and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
sublicensable, worldwide license to make, have made, modify, use, market, sell
and distribute such prior Invention as part of or in connection with such
product, process or machine.

 

11

--------------------------------------------------------------------------------


 

7.               Cooperation.  I agree to perform, during and after my
employment, all acts deemed necessary or desirable by the Company to permit and
assist it, without charge to the Company but at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements thereto in any and all
countries.  Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal proceedings.  I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents, as my agents and attorneys-in-fact to act for and on my behalf and
instead of me, to execute and file any documents, applications or related
findings and to do all other lawfully permitted acts to further the purposes set
forth above in this subsection (f), including, without limitation, the
perfection of assignment and prosecution and issuance of patents, patent
applications, copyright applications and registrations, trademark applications
and registrations or other rights in connection with such Inventions and
improvements thereto with the same legal force and effect as if executed by me.

 

8.               Moral Rights.  Any assignment of copyright hereunder (and any
ownership of a copyright as a work made for hire) includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively “Moral Rights”).  To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, I hereby waive such Moral Rights and consent to any action of the
Company that would violate such Moral Rights in the absence of such consent.

 

9.               List of Inventions.  I have attached hereto as Appendix B, a
complete list of all Inventions or improvements to which I claim ownership and
that I desire to remove from the operation of this Agreement, and I acknowledge
and agree that such list is complete.  If no such list is attached to this
Agreement, I represent that I have not such Inventions and improvements at the
time of signing this Agreement.

 

10.         Non-Solicitation.  During the term of my employment and for one (1)
year thereafter, I will not directly or indirectly (i) encourage, solicit, or
attempt to solicit any employee of the Company to leave the Company for any
reason or in any interfere adversely with the relationship between any such
employee and the Company; (ii) induce or attempt to induce any employee of the
Company to work for, render services or provide advice to or supply confidential
business information or trade secrets of the Company to any person or entity
other than the Company; or (iii) employ, or otherwise pay for services rendered
by, any employee of the Company in any other business enterprise.  As part of
this restriction, I will not interview or provide any input to any third party
regarding any such person during the period in question.  However, this
obligation shall not affect any responsibility I may have as an employee of the
Company with respect to the bona fide hiring and firing of Company personnel.

 

11.         Notification.  Prior to my submitting or disclosing for possible
publication or dissemination outside the Company any material prepared by me
that incorporates information that concerns the Company’s business or
anticipated research, I agree to deliver a copy of such material to an officer
of the Company for his or her review.  Within twenty (20) days following such
submission, the Company agrees to notify me in writing whether the Company
believes such material contains any Proprietary Information or Inventions, and I
agree to make such deletions and revisions as are

 

12

--------------------------------------------------------------------------------


 

reasonably requested by the Company to protect its Proprietary Information and
Inventions.  I further agree to obtain the written consent of the Company prior
to any review of such material by persons outside the Company.

 

12.         No Competition During Employment.  I agree that, during my
employment with the Company, I will not provide consulting services to or become
an employee of, any other firm or person engaged in a business in any way
competitive with the Company, or involved in the design, development, marketing,
sale or distribution of any networking or software products, without first
informing the Company of the existence of such proposed relationship and
obtaining the prior written consent of my manager and the Human Resource Manager
responsible for the organization in which I work.

 

13.         Past Employment or Agreements.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me in confidence or in trust prior to my
employment by the Company, and I will not disclose to the Company, or induce the
Company to use, any confidential or proprietary information or material
belonging to any previous Employers or others.  I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith or in conflict with my employment with the Company.  I further agree to
conform to the rules and regulations of the Company.

 

14.         At will Employment.  (Applicable in the U.S.)  If I am employed in
the U.S., and do not otherwise have a signed employment agreement that is in
effect with ADC, I agree that I am employed on an “at-will” basis.  This means
that I have the right to resign and the Company has the right to terminate my
employment at any time for any reason, with or without cause.  This is the
complete agreement between the Company and me on this term of my employment.  I
further agree that this term can only be modified by the Company President and
he or she can only do so in a writing signed and dated by him or her and me.

 

15.         Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provisions shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

16.         Consent.  I hereby authorize the Company to notify my new Employer
about my rights and obligations under this Agreement following the termination
of my employment with the Company.

 

17.         Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us, including but not limited to
any and all statements made by any officer, employee or representative of the
Company regarding the Company’s financial condition or future prospects. I
understand and acknowledge that, except as set forth in this Agreement and in
the offer letter from the Company to me (i) no other representation or
inducement has been made to me, (ii) I have relied on my own judgment and
investigation in accepting my employment with the Company, and (iii) I have not
relied on any representation or inducement made by any officer, employee or
representative of the Company.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in a writing signed by the President of the Company and me.  I understand
and agree that any subsequent change in my duties, salary or compensation will
not affect the validity or scope of this Agreement.

 

13

--------------------------------------------------------------------------------


 

18.         Successors.  This Agreement shall be effective as of the first day
of my employment with the Company and shall be binding upon me, my heirs,
executor, assigns, and administrators, and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns.

 

19.         Governing Law.  Although I may work for ADC Telecommunications, Inc.
outside of Minnesota USA, I understand and agree that this Agreement shall be
interpreted and enforced in accordance with the laws of the State of Minnesota
to the extent enforceable.

 

20.         Data Transfer.  I acknowledge and agree that personal data about me,
to the extent necessary for the administration and implementation of this
Agreement and other aspects of my employment with the Company, must and may be
collected, stored, used, processed by or transmitted within ADC and to ADC’s
administrative agents.  By my signature below, I hereby consent to the
collection, transfer, storage, processing and use of such personal data, for the
above-described purposes.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION.  NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT.  I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

Dilip Singh

 

 

 

Employee Name (Please Print)

 

 

 

 

 

/s/ Dilip Singh

 

5/5/03

 

Employee Signature

Date

 

 

 

14

--------------------------------------------------------------------------------


 

Appendix A

 

To the extent, if any, the laws of the following U.S. states are determined to
apply to the enforcement of this agreement, written notice is hereby given as
follows:

 

• California:

 

Sections 2870-2872 of the California Labor Code provide that this agreement does
not apply, and written notification is hereby provided to me that this agreement
does not apply, to an invention that the employee developed entirely on his or
her own time without using the Employer’s equipment, supplies, facilities, or
trade secret information except for those inventions that either:

 

(1)                      Relate at the time of conception or reduction to
practice of the invention to the Employer’s business, or actual or demonstrably
anticipated research or development of the Employer; or

(2)                      Result from any work performed by the employee for the
Employer.

 

• Illinois:

 

Illinois Statute 765-1060 provides that this agreement does not apply, and
written notification is hereby provided to me that this agreement does not
apply, to an invention for which no equipment, supplies, facility, or trade
secret  information  of the Employer was used and which was developed entirely
on the employee’s own time,  unless  (a) the invention relates (i) to the
business of the Employer, or (ii) to the Employer’s actual or  demonstrably
anticipated research  or  development,  or  (b)  the invention results from any
work performed by the employee for the Employer.

 

• Kansas:

 

Kansas Statute 44-130 provides that this agreement does not apply, and written
notification is hereby provided to me that this agreement does not apply, to an
invention for which no equipment, supplies, facility or trade secret information
of the Employer was used and which was developed entirely on the employee’s own
time, unless:

 

(1)                      The invention relates directly to the business of the
Employer or to the Employer’s actual or demonstrably anticipated research or
development; or

(2)                      the invention results from any work performed by the
employee for the Employer.

 

• Minnesota:

 

Minnesota Statute 181.78 provides that this agreement does not apply, and
written notification is hereby provided to me that this agreement does not
apply, to an invention for which no equipment, supplies, facility or trade
secret information of the Employer was used and which was developed entirely on
the employee’s own time, and (1) which does not relate (a) directly to the
business of the Employer or (b) to the Employer’s actual or demonstrably
anticipated research or development, or (2) which does not result from any work
performed by the employee for the Employer.

 

• Washington:

 

Washington Statutes 49.44.140 and 49.44.140 150 provide that this agreement does
not apply, and written notification is hereby provided to me that this agreement
does not apply, to an invention for which no equipment, supplies, facility, or
trade secret information of the Employer was used and which was developed
entirely on the employee’s own time, unless (a) the invention relates (i)
directly to the business of the Employer, or (ii) to the Employer’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by the employee for the Employer.

 

15

--------------------------------------------------------------------------------


 

Appendix B

 

1.                                       The following is a complete list of all
Inventions or improvements relevant to the subject matter of my employment by
the Company that have been made or discovered or conceived or first reduced to
practice by me or jointly with others prior to my employment by the Company that
I desire to remove from the operation of the Company’s Proprietary Information
and Inventions Agreement:

 

ý

 

No inventions or improvements.

 

 

 

 

 

See below:  Any and all inventions regarding:

 

 

 

 

 

Additional sheets attached.

 

 

2.                                       I propose to bring to my employment the
following materials and documents of a former Employer:

 

 

ý

 

No materials or documents.

 

 

 

 

 

See below:

 

 

/s/Dilip Singh

 

5/5/03

Employee Signature

 

Date

 

16

--------------------------------------------------------------------------------


 

Exhibit B to Executive Employment Agreement

Payments in Event of Change of Control

 

Payments in Event of Change In Control.

 

B.1              Change In Control of ADC. During the Term, EXECUTIVE will be
eligible for coverage under the ADC Telecommunications, Inc. Executive Change In
Control Severance Pay Plan, 2002 Restatement, (“ADC Executive CIC Plan”),
according to the terms of that policy, as the same may be amended from time to
time.  [***].  EMPLOYER does not guarantee the continuance of its ADC Executive
CIC Plan during EXECUTIVE’s employment, and nothing in this Agreement is
intended to, or shall in any way restrict the right of EMPLOYER, to amend,
modify or terminate its ADC Executive CIC Plan during the term of EXECUTIVE’s
employment.

 

[*** - 4 pages]

 

--------------------------------------------------------------------------------

[***]              Confidential material has been omitted.  The confidential
portions that have been omitted have been filed separately with the Securities
and Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE FOLLOWS

 

Initials by parties to Executive Employment Agreement dated May 5, 2003 to which
this Exhibit B is made a part of.

 

/s/Dilip Singh

 

/s/Laura N. Owen

 

EXECUTIVE

On behalf of EMPLOYER

 

 

 

18

--------------------------------------------------------------------------------